Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 21, 2021

                                       No. 04-21-00148-CV

                 Oscar BENAVIDES and Felicitas Benavides, S.W. ROE, Inc.,
                                     Appellants

                                                 v.

  AEGIS ASSET BACKED SECURITIES LLC, A California Limited Liability Company,
      American Savings Life Insurance Co. and Substitute Trustee, Sandra Mendoza,
                                      Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2020-CVG-000092-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

                                          ORDER

       The appellate record was originally due on May 3, 2021.

        On June 14, 2021, the trial court clerk filed a notification of late record, stating that she
had not filed the clerk’s record in this appeal because her other duties and activities precluded
her from preparing the clerk’s record and because of a “backlog due to [the] COVID pandemic.”
The trial court clerk’s notification of late record did not indicate when she anticipated filing the
clerk’s record. It is therefore ORDERED that the trial court clerk file the clerk’s record in this
appeal on or before July 9, 2021.

        On June 14, 2021, the court reporter filed a notification of late record stating that she has
not filed the reporter’s record in this appeal because appellants: (1) have failed to pay or make
arrangements to pay the fee for preparing the reporter’s record; and (2) have failed to file a
designation of record. TEX. R. APP. P. 34.6(b)(1). It is therefore ORDERED that appellants file
written proof in this court on or before July 2, 2021, that either: (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (2) appellants are entitled to
appeal without paying the reporter’s fee. It is FURTHER ORDERED that appellants file written
proof in this court on or before July 2, 2021, that they have filed a designation of record with the
court reporter. If appellants fail to respond within the time provided, the court will only consider
those issues or points raised in the appellants’ brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).
                                              _________________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court